DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 02/11/22. Accordingly, claims 1-20 are currently pending.
Claim Objections
The numbering of claims are objected because there are 2 claims of claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
-Claim 18 claims “The computer program product of claim 8”, which does not refer and further limit the claimed "The system of claim 7" being the subject matter of claim 8.  
-Claim 19 claims “The computer program product of claim 9”, which does not refer and further limit the claimed "The system of claim 8" being the subject matter of claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 14 recites the limitation “The computer program product of claim 13”.  It is unclear on whether the “claim 13” referred to claim 13 firstly appeared or claim 13 secondly appeared.
-Claim 16 recites the limitation “The computer program product of claim 13”.  It is unclear on whether the “claim 13” referred to claim 13 firstly appeared or claim 13 secondly appeared.
-Claim 17 recites the limitation “The computer program product of claim 13”.  It is unclear on whether the “claim 13” referred to claim 13 firstly appeared or claim 13 secondly appeared.
-Claim 20 recites the limitation “The computer program product of claim 13”.  It is unclear on whether the “claim 13” referred to claim 13 firstly appeared or claim 13 secondly appeared.
-Claim 15, depended on claim 14, is therefore also rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12, 13 (first appeared, 13 (secondly appeared), 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,289,656. 
-Regarding claim 1, claims 1-20 of U.S. Patent No. 11,289,656 teaches a system, the system (see claim 1 of U.S. Patent No. 11,289,656) configurable of comprising: a memory that stores instructions “memory that stores instructions”; and a processor “processor” that executes the instructions to perform operations, the operations comprising: 
connecting a first control apparatus “first communication cube” to a circuit “circuit” (see col. 25, line 3); 
pinging an available input of the first control apparatus to the circuit (see col. 25, lines 4-5); 
identifying, in response to the pinging, other control apparatus (being one among “other communication cubes”) in the circuit (see col. 25, lines 6-7); 
identifying a one of a set of control apparatus (comprising “a set of communication cubes”), the set of control apparatus  comprising the first control apparatus and the other control apparatus in the circuit having a strongest signal strength to a remote device “remote device” (see col. 25, lines 8-11); and 
routing, to the remote device, data from the set of control apparatus intended for the remote device through the control apparatus having the strongest signal strength to the remote device (see col. 25, lines 12-15).
-Regarding claim 2, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations  comprise determining whether a control apparatus in the set of control apparatus with a weaker signal strength than the control apparatus having the strongest signal strength is able to detect the control apparatus having the strongest signal strength (see claim 2 of U.S. Patent No. 11,289,656).
-Regarding claim 3, claims 1-20 of U.S. Patent No. 11,289,656 teaches that  if the set  of control apparatus   comprise another control apparatus (“intermediary”, col. 25, line 26), the operations  comprise: determining if the control apparatus with the weaker signal strength is unable to detect the control apparatus having the strongest signal strength; and routing data associated with the control apparatus with the weaker signal strength via the other  control apparatus in the set of control apparatus and then to the control apparatus with the strongest signal strength (see claim 3 of U.S. Patent No. 11,289,656).
-Regarding claim 4, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations further comprise facilitating self-identification of each control apparatus via a software protocol (see claim 4 of U.S. Patent No. 11,289,656).
-Regarding claim 5, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations further comprise obtaining signal information from the circuit (see claim 5 of U.S. Patent No. 11,289,656).
-Regarding claim 6, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations comprise aggregating the signal information to generate a digital impression (see claim 6 of U.S. Patent No. 11,289,656).
-Regarding claim 7, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations further comprise determining if the first control apparatus has stored in a memory of the first control apparatus samples “first communication cube samples” of known unique device waveforms of known devices “known devices” (see claim 7 of U.S. Patent No. 11,289,656).
-Regarding claim 12, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the operations further comprise transmitting the digital impression to the remote device via the control apparatus having the strongest signal strength (see claim 12 of U.S. Patent No. 11,289,656).
-Regarding claim 13 (firstly appeared), claims 1-20 of U.S. Patent No. 11,289,656 teaches that responsive to the transmitting of the digital impression to the remote device, receiving an identification of at least one device “each device” connected to the circuit based on an analysis of the digital impression “analysis of the digital impression “ (see claim 13 of U.S. Patent No. 11,289,656).
-Regarding claim 13 (secondly appeared), claims 1-20 of U.S. Patent No. 11,289,656 teaches a computer program product (see claim 1 of U.S. Patent No. 11,289,656) configurable of comprising:
a non-transitory computer-readable storage medium “memory” containing computer program code “instructions”, the computer program code when executed by one or more processors “processor” causes the one or more processors to perform operations (see col. 24, line 67 to col. 25, line 2), the computer program code comprising instructions to:
connect a first control apparatus to a circuit “first communication cube” to a circuit ‘circuit” (see col. 25, line 3);
ping an available input of the first control apparatus to the circuit (see col. 25, lines 4-5);
identify, in response to the pinging, other control apparatus (being one among “other communication cubes”) in the circuit (see col. 25, lines 6-7); 
 identify a one of a set of control apparatus (comprising “a set of communication cubes”), the set of control apparatus comprising the first control apparatus and the other control apparatus in the circuit having a strongest signal strength to a remote device “remote device” (see col. 25, lines 8-11); and 
route, to the remote device, data from the set of control apparatus intended for the remote device through the control apparatus having the strongest signal strength to the remote device (see col. 25, lines 12-15).
-Claim 14 is rejected with similar reasons for claim 2.
-Claim 15 is rejected with similar reasons for claim 3.
-Claim 16 is rejected with similar reasons for claim 4.
-Regarding claim 20, claims 1-20 of U.S. Patent No. 11,289,656 teaches that the computer program product comprises instructions to: 
obtain signal information from the circuit (see claim 5 of U.S. Patent No. 11,289,656); 
aggregate the signal information to generate a digital impression (see claim 6 of U.S. Patent No. 11,289,656); 
transmit the digital impression to the remote device via the control apparatus having the strongest signal strength (see claim 12 of U.S. Patent No. 11,289,656).; and  
responsive to the transmitting of the digital impression to the remote device, receive an identification of at least one device “each device” connected to the circuit based on an analysis of the digital impression “analysis of the digital impression “ (see claim 13 of U.S. Patent No. 11,289,656).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
References 20140112171, 20130215739 and 20160373997 are additionally cited because they are pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632